[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on July 14, 1974, at Bridgeport, Connecticut.
All jurisdictional requirements have been met.
The parties have two minor children issue of this marriage: David, born September 17, 1975; and Kaite, born September 1, 1987.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered the statutory criteria contained in Conn. Gen. Stats. 46b-56, 46b-81, 46b-82, and 46b-84, and enters the following orders:
1. Custody of the minor children is awarded to the defendant, subject to rights of reasonable visitation in the plaintiff.
2. The plaintiff shall pay to the defendant as child support $280 per week. This order is in compliance with the child support guidelines.
3. The plaintiff shall pay to the defendant $100.00 per week as alimony until the death of either party, the remarriage of the defendant, or March 31, 2001
4. All right, title and interest in the property at 115 Pier Lane, Fairfield, N.J., is awarded to the defendant who shall be responsible for the first and second mortgages.
5. The plaintiff shall be responsible for payment of the lien placed against the property. He shall indemnify and hold harmless the defendant in regard to said lien. He shall secure his obligation to the defendant by giving her a security interest in the amount of $40,000 in the boat slip he owns. If the lien is paid by the plaintiff or otherwise released, the defendant shall still retain her interest in the slip as security for the child support and alimony payments, for so long as the plaintiff is obligated to make those payments.
6. The wife shall retain her IRA and automobile.
7. The husband shall retain his condominium and business. Any ownership of the defendant in the business is awarded to the plaintiff.
8. The plaintiff shall maintain medical insurance for the benefit of the minor children. This order is subject to C.G.S. 46b-89(c). CT Page 3067 Each of the parties shall be responsible for one-half of uninsured and unreimbursed medical expenses incurred on behalf of the minor children.
9. The plaintiff's barter balance is awarded to the defendant.
10. The orders of alimony and child support are subject to immediate wage withholding.
ELAINE GORDON, JUDGE.